        Case 1:20-cv-00627-AWI-SAB Document 14 Filed 09/09/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   MONICO J. QUIROGA, III.,                         )   Case No.: 1:20-cv-00627-AWI-SAB (PC)
                                                      )
12                    Plaintiff,                      )
                                                      )   ORDER DISMISSING ACTION, WITHOUT
13          v.                                            PREJUDICE, FOR FAILURE TO PAY THE
                                                      )   $400.00 FILING FEE
14                                                    )
     GANG & NARCOTICS TASK FORCES,
                                                      )   (Doc. No. 13)
15                                                    )
                      Defendant.                      )
16                                                    )
                                                      )
17                                                    )
18          Plaintiff Monico J. Quiroga, III is proceeding pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983.
20          On May,4 2020, the assigned magistrate judge issued findings and recommendations
21   recommending that plaintiff’s application to proceed in forma pauperis under 28 U.S.C. § 1915(g) be
22   denied because plaintiff had three or more prior strike dismissals and that he be ordered to pay the
23   required $400.00 filing fee to proceed with this action. (Doc. No. 12.) On June 26, 2020, the
24   undersigned adopted those findings and recommendations, denied plaintiff’s motion to proceed in
25   forma pauperis, and ordered plaintiff to pay the $400 filing fee in full within thirty (30) days. (Doc.
26   No. 13.) Plaintiff was cautioned that his failure to comply with that order and pay the required filing
27   fee within the specified time would result in dismissal of this action. (Id. at 2.)
28

                                                          1
        Case 1:20-cv-00627-AWI-SAB Document 14 Filed 09/09/20 Page 2 of 2



1           Plaintiff has not paid the required filing fee or requested an extension of time to do so, and the

2    deadline to pay the required filing fee has now passed.

3           Accordingly, IT IS HEREBY ORDERED that:

4           1.      This action is dismissed without prejudice due to plaintiff’s failure to obey a court order

5                   and to pay the required filing fee; and

6           2.      The Clerk of the Court is directed to close this case.

7
8    IT IS SO ORDERED.

9    Dated: September 9, 2020
                                                 SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
